Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-854
                      Lower Tribunal No. F93-39593
                          ________________


                           Terrance Cooper,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Alberto Milian, Judge.

     Terrance Cooper, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.